764 N.W.2d 278 (2009)
Keith Gayle DAVIS, Plaintiff-Appellee,
v.
FOREST RIVER, INC., Defendant-Appellant, and
Kitsmiller RV, Inc., Defendant.
Docket No. 136114. COA No. 270478.
Supreme Court of Michigan.
May 1, 2009.

Order
In this case, motions for reconsideration of this Court's December 19, 2008 order are considered, and, on order of the Court, they are GRANTED. We VACATE our order dated December 19, 2008. On reconsideration, the application for leave to appeal the February 21, 2008 judgment of the Court of Appeals is again considered, and it is GRANTED. The parties shall address: (1) whether the Uniform Commercial Code, MCL 440.1101 et seq., applies to the purchase contract between the plaintiff and the dealer, Kitsmiller RV; (2) if the UCC applies, whether the UCC provides the plaintiffs exclusive remedy for revoking acceptance of the purchase contract, MCL 440.2608; (3) whether the UCC requires privity to revoke acceptance of the purchase contract; (4) whether third-party beneficiary status under the warranty confers on the plaintiff any rights independent of the warranty; (5) whether the economic loss doctrine and the UCC, MCL 440.1101 et seq., apply to the plaintiff consumer's claims for breach of warranty; and (6) if the plaintiffs consumer complaints are not governed by the UCC, what is the nature and source of any non-UCC remedy.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.